Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 5/27/2022. Claims 1, 3, 5-8, 10, 12-15, 17, 19-23 are allowed and claims 2, 4, 9, 11, 16, and 18 are cancelled. Claims 1, 8, and 15 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of parsing an existing system test case for a system; identifying a particular program call in the system test case, the particular program call requiring a particular data access authorization; in response to the system test case including the particular program call, converting the system test case into a penetration test case, wherein the converting comprises: creating a new test case that comprises all computer-executable instructions from the existing system test case; adjusting the particular program call for the penetration test case by adding computer-executable instructions to the new test case, wherein the computer- executable instructions test one or more types of unauthorized accesses listed in a predetermined attack vector; testing the system, which comprises: executing the system test case; and in response to determining that the penetration test case is to be performed based on a first value of a flag: executing the new test case that performs a penetration test and detecting an unauthorized access being performed during the penetration test; and responsively, sending a notification that identifies the particular program call and the unauthorized access that was detected when executing the new test case.

The prior art of record (Apfelbaum et al. US Patent 7,975,296 B2, Roichman et al. US PG Pub. 2017/0270303 A1, Lee et al. US PG Pub. 2020/0336507 A1) teaches analyzing/parsing/etc. system test case and identifying potential vulnerabilities/login functions/function calls/program calls/etc. that attempt to access data, converting the system test case into a penetration test case/generating a penetration test case using the system test case/etc. by adding computer executable instructions/code/etc. that test types of unauthorized accesses listed in an attack vector to the system test case, performing/executing/etc. the penetration test, detecting an unauthorized access during the penetration test, and sending a notification that unauthorized access was detected during the penetration test. However, the prior art of record fails to render an obviousness of converting a system test case into a penetration test case by creating a new test case that comprises all computer-executable instructions from an existing system test case and adjusting a particular program call for the penetration test case by adding computer-executable instructions to the new test case, wherein the computer- executable instructions test one or more types of unauthorized accesses listed in a predetermined attack vector, and testing the system by executing the system test case and, in response to determining that the penetration test case is to be performed based on a first value of a flag, executing the new test case that performs a penetration test and detecting an unauthorized access being performed during the penetration test, and responsively, sending a notification that identifies the particular program call and the unauthorized access that was detected when executing the new test case; when the system test case is converted into a penetration test case in response to the system test case being determined to include an identified particular program call requiring a particular data access authorization after parsing the existing system test case, as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193